Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/19/20 has been entered.

Status of Actions/Status of Claims
Receipt of Remarks/Amendments filed on 05/24/2021 is acknowledged. Claim 1 is amended. Claims 2, 4-5, 10, 17-28 are canceled. Claims 1, 3, 6-9, 11-16, are currently under examination and the subject matter of the present Office Action. 
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3, 6-9, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Soulas et al. (Industrial & Engineering Chemistry Research, 2012, 51, 7126-7136, from IDS), as evidenced by Pesce et al. (Clinical Chemistry, 1998, 44(5), 1124-1128), and in view of Soulas et al. (International Journal of Pharmaceutics, 427 (2012) 192-200), hereinafter Soulas2, as evidenced by Soulas et al. (Journal of Applied Polymer Science, 2011, 120, 821–830),  hereinafter Soulas3, Lerner, et al. (JP 2014-523330 A, Sep. 11, 2014), and Kluin et al (Biomaterials 30 (2009) 4738-4742), and Baker and Gale (US 3,926,188, Dec. 16, 1975), hereinafter Baker.

An extended release composite film comprising: a drug-loaded membrane having a plurality of drug particles embedded in a polymer matrix comprising pTMC and no porogen; drug particles comprise antibiotic, analgesic or anticancer agent; a first porous coating comprising pTMC contacting the drug -loaded polymeric membrane and forming a first interface; and a second porous coating comprising pTMC contacting the drug-loaded polymeric membrane and forming a second interface, wherein, the drug-loaded membrane has a thickness of about 100-300 microns, and at least 90% of the plurality of the drug particles have a diameter in the range of 20-80 microns, and wherein the drug-loaded membrane comprises 20-70% by volume of the plurality of the drug particles in the drug-loaded membrane; and wherein at least one drug particle contacts the first interface; and at least one drug particle contacts the second interface; and wherein at least 90 % of the drug particles are continuously in contact with one another. 
Determination of the scope and content of the prior art (MPEP 2141.01)
Regarding Claims 1, Soulas teaches three-layer drug release devices wherein the drug is in the second layer and the top and bottom coating layers do not contain drug and wherein the drug loaded polymeric membrane and first porous coating form a first interface and the drug loaded polymeric membrane and second porous coating form a second interface and because of the amount of drug obviously each drug particle is in contact with at least one other drug particle and wherein at least one drug particle contacts the first interface and at least one drug particle contacts the second interface, and wherein the drug particles are from 2-8 µm which is near the instantly claimed range of 20-80 microns, and the drug loaded membrane is 221 or 300 µm thick, which falls within the instantly claimed 100-300 microns in Claim 1, and the drug loaded membrane is 15 wt% of the inner layer/10% of volume of the polymer matrix/inner layer (See entire document; Table 1; Materials and Methods section; 
Further regarding Claim 1, Soulas teaches wherein all or at least 90% of the drug particles are released after a period ranging up to 4 months which reads on the instant claim (See entire document; e.g. Figure 4; e.g. Experimental Results section, etc.). With regards to the amended feature “wherein at least 90% of the drug particles are continuously in contact with each other”, Soulas3 recites that when the initial load of a solute exceeds the percolation threshold, it enables the particles to interconnect and/or allows the facile formation of microscopic cracks because of thin polymeric walls; the rapid release of the drug consequently led to the quick reduction of the osmotic action inside the matrices and ultimately to the lower water uptake maximum [Fig. 1(b)]. Therefore, it would have been prima facie obvious to an artisan that the 90% drug released taught by Soulas (See entire document; e.g. Figure 4; e.g. Experimental Results section; etc.) is directly correlated to the interconnectivity of the drug particles based on the percolation threshold theory (Soulas3, Conclusion).
Regarding Claim 3 and 6-7, Soulas teaches loading the three-layer matrices consisting of inner cellulose layers loaded with sodium chloride and solute-free outer layers of cellulose or cellulose acetate (p.3 1st paragraph), which reads on the presence of salt porogen in the first and second layers or coating. Sodium chloride and inorganic salts are high osmotic pressure excipients, which cause microscopic cracks due to the osmotically induced water, wherein the cracks eventually form an interconnecting 
Regarding Claims 8-9, Soulas appears to teach at least one example wherein each of the first porous coating and the second porous coating are no more than 30% of the thickness or weight of the drug loaded membrane, especially since Soulas teaches forming all 3 layers from the same polymer and that the B layer additionally contains drug as well as being significantly thicker than the two A coating layers (See Figure 1).
Regarding Claim 16, Soulas teaches that a single drug layer implant which does not have the coating layers A on either side is useful for immediate delivery of actives and is useful over several days for releasing drug and teaches that the 3-layered system allows for extended release over weeks and months with layers have the disclosed thicknesses in Figure 4 (also p. 7131, L. Col. 3rd and 4th paragraphs). Thus, it would have been obvious to one of ordinary skill in the art to control the thickness of the A coating layers to allow for the desired release profile since Soulas teaches only the drug containing layer allows for release over hours/days and a very thin coating layer B on each side should allow for a slightly longer release profile over the instantly claimed at least 90% release by 7-10 days and all drug released in 7-14 days after implantation at a surgical site. Thus, it would have been obvious when looking to Soulas to optimize the thickness of the layers A and B to achieve the desired release profile based on their showing of the uncoated drug layer and the thicker coating layers release profiles in Figure 4.
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Regarding Claim 1, Soulas does not explicitly recite that “one drug particle contacts the first interface and at least one drug particle contacts the second interface”. Soulas does not specifically teach st paragraph).
Soulas2 cures the deficiency in Soulas with regards to the volume of the drug particles. Soulas2 describes a model hydrophilic drug loaded at 22% wherein the matrix is a crosslinked silicon rubber-PEG blend (Method 2.2, Figure 1), reading on the “20%-70% by volume of the plurality of drug particles” in Claim 1. Further, Soulas2 cites previous reports conducted wherein the silicon rubber monolithic matrices is absent of osmotically active excipients (p.2, left column, paragraph 3; Figure 4), reading on the “no porogen” feature of Claim 1. 
Taken together, Lerner and Kluin cure Soulas deficiency on use of pTMC in the first porous coating and second porous coating and antibiotic. Lerner teaches a device with a mesh having at least one bioabsorbable polymer coating, which reads on the instantly claimed features polymer matrix comprising pTMC and has no porogen, with first porous coating comprising pTMC, second porous coating comprising pTMC in Claims 1, and 3. According to Lerner, the coating can include at least one active agent that is eluted over time. The mesh is composed of a durable or bioabsorbable material and may be porous or non-porous, and may include one or more terpolymers of glycolide, caprolactone, and trimethylene carbonate (p.6, paragraph 6). The mesh can have one or more coatings including a polymer coating, and includes at least one active pharmaceutical ingredient (API) in at least one of the coatings; the API may be coated on the surface of the mesh, for example with a bioabsorbable polymer, or may be present in a matrix with the API release being controlled (p.6, paragraph 6). Kluin teaches that the antibiotic release rates from biodegradable polymer based delivery systems depend upon the diffusion through the polymer matrix, the matrix degradation and erosion, and a combined degradation/diffusion process (p. 4740, right column, 3rd paragraph) and that pTMC is suitable as antibiotic delivery system in a matrix because it is not expected to hamper the release of high molecular st and 2nd paragraphs), reading on the feature “polymer matrix comprises pTMC” in Claim 1. 
Examples of APIs taught by Lerner include anesthetics, antibiotics (antibacterial agents), and anti-inflammatory agents (p.8 last paragraph), which read on the antibiotic feature instantly claimed in Claims 1 and 14. 
Regarding Claim 15, which depend on Claim 1respectively, Lerner provides examples of antibiotics including triclosan, chlorhexidine, rifampin, minocycline, vancomycin, gentamicin, cephalosporin,  Further antibacterial agents include: aztreonam; cefotetan and its disodium salt; loracarbef; cefoxitin, cefazoline, ceftriaxone, clindamycin, vancomycin, amoxicillin, ampicillin, penicillin, piperacillin, and sulbactam (p. 9, paragraph 4-5). 
Finding of prima facie obviousness Rationale and Motivation 
(MPEP 2142-2143)
While Soulas does not explicitly recite that “one drug particle contacts the first interface and at least one drug particle contacts the second interface”, it would have been obvious to a skilled artisan before the instant filing date that this condition can be met by the amount of drug in the layer. The higher the concentration, the higher the number of drug particles regardless of its size, and the higher the likelihood that the particle would be interacting with both interfaces. Furthermore, it would be obvious that, during release, the drug would be in contact with an interface. 
It would have been obvious to one of ordinary skill in the art at the time of the instant filing to include a porogen in the formulation of Soulas in order to develop the instantly claimed sustained release three-layered film of the instant claims because Soulas2 teaches that it was known in the art to use water-soluble porogens, such as the instantly claimed salts when forming porous 
It also would have been obvious to one of ordinary skill in the art at the time of the instant filing to use antibiotics, anticancer agents, etc. in the films of Soulas in order to develop the instantly claimed porous three-layered film because Soulas teaches that hydrophilic and hydrophobic drugs can be released from their PDMS-PEG films and Learner teaches porous or non-porous bioabsorbable materials with terpolymers of trimethylene carbonate (p.6, paragraph 6) with API including antibiotics, more specifically the instantly claimed antibiotics. Combining the teachings of Lerner and Kluin with Soulas, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to use pTMC in the polymer matrix and first and second porous coatings because Kluin teaches that high molecular weight pTMC is a promising biodegradable local antibiotic delivery system, permitting high antibiotic levels for an extended period, as a result of its surface erosion (Kluin, conclusion) and Lerner teaches that pTMC is a suitable coating for implantable percutaneous medical device with at least one active agent. 
With regards to the particle diameter, Soulas 2-8 µm is near the instantly claimed range, and thus would have been an obvious starting point to one of ordinary skill in the art before the effective filing date to try, and increase depending on the porosity and drug form, etc., ultimately arriving at the instantly claimed size. The diameter of drug particle is an experimental parameter considered to be a result-effect variable that is within the skill of the ordinary artisan to modify and is commonly carried out in the art as part of routine optimization in formulations; the prior art is evidence to this, as well as the instant specification indicating a range of 10-80 microns (e.g. p. 2, line 9). It would have been obvious to a skilled artisan to try drug particles having 20 micron diameter or about the same size, depending on the size of the granules, powders, etc. that the drug particles come in. Merely selecting In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426; In re Hoeschele, 160 USPQ 809. See MPEP 2144.05. Determining the optimal or workable sizes is routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), the court stated that “Normally, change in temperature, concentration, or both, is not a patentable modification; however, such changes may impart patentability to process if ranges claimed produce new and unexpected result which is different in kind and not merely in degree from results of prior art; such ranges are termed “critical” ranges, and applicant has burden of proving such criticality; even though applicant's modification results in great improvement and utility over prior art, it may still not be patentable if modification was within capabilities of one skilled in the art; more particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” The motivation arises from “the normal desire of scientists or artisans to improve upon what is already generally known” (Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382) through routine experimentation. (MPEP 2144.05 IIA and B). The references are in the same field of endeavor and they provide a reasonable expectation of success.
It also would have been obvious to one of ordinary skill in the art to use drug particles having a diameter of 20-80 microns because Baker teaches layered films comprising drug particles wherein the particles are typically up to about 20 microns as they are easy to handle and readily dispersed in the polymeric matrix. Thus, optimizing the diameter to give good dispersability and handling was known in the art to be accomplished with particles of the claimed diameter. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
It also would have been obvious to one of ordinary skill in the art to optimize the volume/amount of drug particles in the matrix because Soulas teaches that their films are amenable to In re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Alternatively, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to use the 22% recited concentration in Soulas2, which reads on the instantly claimed 20-70% by volume of the plurality of the drug particles in the drug loaded layer. One would have been motivated to do so with reasonable expectation of success because Soulas has shown in multiple arts that the concentration of theophylline can be varied, ergo, similar variations can be implemented towards other drugs.  
Claims 1, 3, 6-9, 11-13, and 14-16, are rejected under 35 U.S.C. 103 as being unpatentable over Soulas et al. (Industrial & Engineering Chemistry Research, 2012, 51, 7126-7136, from IDS), as evidenced by Pesce et al. (Clinical Chemistry, 1998, 44(5), 1124-1128), and in view of Soulas et al. (International Journal of Pharmaceutics, 427 (2012) 192-200), hereinafter Soulas2, as evidenced by Soulas et al., (Journal of Applied Polymer Science, 2011, 120, 821–830), hereinafter Soulas3, Lerner, et al. (JP 2014-523330 A, Sep. 11, 2014) and Kluin et al (Biomaterials 30 (2009) 4738-4742), and Baker and Gale (US 3,926,188, Dec. 16, 1975), hereinafter Baker, as applied to Claims 1, 3, 6-9, and 14-16 above,  and in view of Ajiro et al. (Polymer Journal, 2016, 48, 751-760).
Applicant’s claim:
-An extended release composite film, wherein the polymer matrix of the drug-loaded membrane comprises pTMC and porogen, and wherein the polymer matrix comprise polyethylene glycol (PEG) or a block copolymer of PLGA-co-PEG, or block copolymer of PLDDA-co-PEG or block copolymer pTMC-co-PEG.
Determination of the scope and content of the prior art (MPEP 2141.01)
The combined references together teach the extended release composite film(s) of 1, 3, 6-9, 11-16, as is discussed above and incorporated herein.
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Regarding Claims 11-13, the combined references do not specifically teach any examples using pTMC-PEG as the polymer combination. 
supra. Baker teaches that different types of polymers can be used to formulate 3-layered film drug delivery systems (Col. 5-6). Ajiro teaches using pTMC-PEG block copolymers for biomedical applications (See entire document; e.g. title; abstract). Ajiro further teaches that pTMC-PEG block copolymers, e.g. b-pTMC-b-PEG-pTMC are useful for drug delivery and for forming polymer matrices for biomedical uses and can be used with or without porogens, citing the report of gelatin use as microspherical porogens. Further, because these polymers are A-B or A-B-A block copolymers, they read on the instantly claimed PEG range of 20-70% of porous coating in Claims 12 and 25 because Soulas teaches forming the drug containing matrix and coating layers from the same polymer/polymer combinations (See Ajiro diblock and triblock copolymers of pTMC sections).
Finding of prima facie obviousness Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant filing to use the instantly claimed block copolymers of pTMC-PEG/b-pTMC-b-PEG to form the drug delivery matrices/films of the combined references because Ajiro teach that pTMC and more specifically pTMC-PEG (diblock or triblock copolymers, Ajiro) are useful for forming biomedical devices for implantation and Lerner teaches that these polymers are useful for delivering the same drug types as are instantly claimed. Thus, it would be obvious to substitute the pTMC-PEG polymer combination into the 3-layered device of Soulas and the combined references in order to develop the claimed 3-layered film drug delivery device because the claimed polymers were known in the art to be useful for delivering the claimed types of drugs and Baker teaches that all different types of polymers can be used to deliver drugs in extended release film 3-layered delivery systems as long as the drug is permeable in the type of polymer that is used so that the drug can be effectively delivered. 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments/Remarks
Applicant’s amendments to Claim 1 have prompted the revised/new grounds of rejection under 103 presented herein. Applicant’s arguments insofar as they pertain to the new grounds of rejection are addressed herein.
Applicants amended Claim 1, now indicating a thickness of 100-300 microns, and particle diameter in the range of 20-80 microns. Applicant states in the remarks that Soulas references are limited to incorporating drugs in powder forms of less  than 10 microns, or less than 1 microns as in Soulas 3, which dimensions caused entirely different release behaviors of the embedded drug. See Remarks, p. 6, 2nd and 3rd paragraphs. 
As indicated in the rejection above, these ranges are rendered obvious by Soulas and Baker. While the exact diameter is not disclosed by Soulas, it is generally noted that differences in sizes do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such size is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Given that applicant did not point out the criticality of diameter of the 
Applicant states that the claimed invention differs from the prior art with respect to: (1) the specific dimensions of the drug-loading membrane, (2) the size of the drug particles and (3) at least one drug particle contacts the first interface; and at least one drug particle contacts the second interface. See Remarks p. 5, 2nd to last paragraph. The Examiner disagrees because Soulas has indicated the membrane thickness to be 221 or 300 microns; Baker and Soulas both rendered the drug particle size to be obvious, at 1-20 micron, and 2-8 micron, respectively; the amount of drug in the layer would determine the likelihood that a particle would contact the interfaces, i.e. the higher the concentration, the higher the number of drug particles regardless of its size, and the higher the likelihood that the particle would be interacting with both interfaces. 
Applicant argues that the combined features of amended claim 1 contribute to the drug release behavior, and noted the minimum drug loading amount, i.e., 20% by volume, is a threshold amount at which the drug particles (given the claimed sizes and membrane thickness) are continuously contacting one and another throughout the polymer matrix. Furthermore, because at least one drug particle contacts the interface between the porous coating and the drug-loaded membrane, initial drug dissolution begins with the particles at the interface as the fluid penetrating through the porous coatings (once the composite film is implanted). Importantly, because the polymer matrix of the drug-loaded membrane does not have porogen, the initial dissolution/diffusion of the drug particles at the interface creates pathways for the fluid (e.g., aqueous medium) to reach additional drug particles due to their spatial relationship of continuous contacts with one another; there are only several particles 
The Examiner notes that the claims do not recite the initial dissolution/diffusion of the drug particles at the interface creates pathways for the fluid to reach additional drug particle. Furthermore, the Examiner cannot find support in the specification showing that such mechanism does not occur outside the claimed ranges and the combination of features. Regardless of the mechanism, the instant claim set is directed towards an extended release composite film, which has been rendered obvious by the prior art.  Therefore, the argument is unconvincing. 
Applicant remarks that the drug particles of Soulas are such small sizes which allows the facile formation of microscopic cracks because of thin polymeric walls, and thus, a skilled person in the art would understand that the embedded, submicron sized drug particles of Soulas essentially form internal cracks (by the presence of the drug particles) within the silicone rubber even before any dissolution occurs.
Soulas has shown in multiple arts that theophylline can be loaded in high concentration around or above the percolation threshold that lead to interconnection of particles as evidenced in Soulas, Soulas2, and Soulas3. Nothing in the claims as recited preclude the formation of cracks.  Additionally, the diameter in the instant claim set has been rendered obvious by the prior art, and unless there is a showing of criticality, the argument is not convincing. Regardless of the mechanism of release, the prior art has taught the drug particles to be interconnected or “continuously in contact with one another”, fulfilling the requirements of the instant claims. 
Applicant remarks that none of the secondary references cure the deficiencies of the three Soulas references because they do not address the drug particle sizes or drug loading.  The Examiner 
Applicant is reminded that a standard of absolute predictability in order to find obviousness is not required.  Rather, to find obviousness, only a reasonable expectation of success is required.  Please see MPEP 2143.02 and In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).  
In view of the reasons provided supra, the evidence supporting the obviousness of the instantly claimed invention outweighs the remarks and evidence provided to support the non-obviousness of the instantly claimed invention.  Therefore, the rejection stands.
CONCLUSION
No claim is found to be allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038. M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/J.Y.S./Examiner, Art Unit 1616    
                                                                                                                                                                                                    /SUE X LIU/Supervisory Patent Examiner, Art Unit 1616